                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


KAREN AEBERSOLD,

                       Plaintiff,

v.                                                      Case No: 6:18-cv-61-Orl-40DCI

UNITED OF OMAHA LIFE INSURANCE
COMPANY,

                       Defendant.
                                        /

                                        ORDER

       This cause is before the Court on the parties’ cross-motions for summary

judgment. The United States Magistrate Judge has submitted a report recommending

that Defendant's Motion for Summary Judgment (Doc. 22) be granted and Plaintiff’s

Motion for Summary Judgment (Doc. 23) be denied.

       After an independent de novo review of the record in this matter, and noting that

no objections were timely filed, the Court agrees entirely with the findings of fact and

conclusions of law in the Report and Recommendation.

       Therefore, it is ORDERED as follows:

       1.      The Report and Recommendation filed January 14, 2019, (Doc. 35), is

ADOPTED and CONFIRMED and made a part of this Order.

       2.      Defendant’s Motion for Summary Judgment (Doc. 22) is GRANTED.

       3.      Plaintiff’s Motion for Summary Judgment (Doc. 23) is DENIED.

       4.      The Clerk is DIRECTED to enter judgment in favor of Defendant and against

Plaintiff, and to close the file.
      DONE AND ORDERED in Orlando, Florida on January 31, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                      2
